PER CURIAM.
Alice David appeals the district court’s * dismissal of David’s civil complaint seeking unemployment insurance benefits. After careful review of the record, we conclude David’s complaint was properly dismissed as res judicata-barred. See Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81, 104 S.Ct. 892, 79 L.Ed.2d 56 (1984); Parker v. Blauvelt Volunteer Fire Co., 93 N.Y.2d 343, 690 N.Y.S.2d 478, 712 N.E.2d 647, 649-50 (N.Y.1999). Accordingly, we affirm. See 8th Cir. R. 47B.

 The Honorable James M. Rosenbaum, Chief Judge, United States District Court for the District of Minnesota.